PER CURIAM.
When a sham pleading is filed in a civil case, under Florida Rule of Civil Procedure 1.150(b), the rule provides that any appropriate motion to strike “shall be verified.” The instant motion was never verified nor was it accompanied by an affidavit.
We, therefore, on purely technical grounds, have no alternative but to reverse the order granting the motion. This opinion is not rendered on the merits nor do we decide whether leave to amend the pleadings should have been permitted.
REVERSED AND REMANDED.
LETTS, DELL and GUNTHER, JJ., concur.